                       Case 6:15-ap-01165-SY                Doc 50 Filed 01/16/19 Entered 01/16/19 15:28:17                Desc
                                                             Main Document    Page 1 of 4


                                1   BARRY A. SMITH (SBN: 51623)
                                      bsmith@buchalter.com
                                2   ANTHONY J. NAPOLITANO (SBN: 227691)
                                      anapolitano@buchalter.com
                                3   BUCHALTER, A Professional Corporation
                                    1000 Wilshire Boulevard, Suite 1500
                                4   Los Angeles, CA 90017-2457
                                    Telephone: (213) 891-0700
                                5   Facsimile: (213) 896-0400

                                6   Attorneys for Plaintiff
                                    ZB, N.A. DBA CALIFORNIA BANK & TRUST
                                7

                                8                              UNITED STATES BANKRUPTCY COURT

                                9                               CENTRAL DISTRICT OF CALIFORNIA

                           10                                            RIVERSIDE DIVISION

                           11
                                    In re                                                 Case No. 6:15-bk-12147-SY
                           12
                                    ANNA DOROSHINA,                                       Chapter 7
                           13
                                                          Debtors.                        Adv. Proc. No. 6:15-ap-01165-SY
                           14
                                    _____________________________________
                           15
                                    ZB, N.A. dba CALIFORNIA BANK &                     STIPULATION FOR DISMISSAL OF
                           16       TRUST,                                             ADVERSARY PROCEEDING

                           17                           Plaintiff,

                           18           vs.

                           19       ANNA DOROSHINA and
                                    SERGE DOROSHIN,
                           20
                                                         Defendants.
                           21

                           22

                           23                 TO THE HONORABLE SCOTT H. YUN, UNITED STATES BANKRUPTCY

                           24       JUDGE, ALL PARTIES IN INTEREST AND THEIR COUNSEL OF RECORD:

                           25                 Plaintiff Zions Bancorporation, N.A. dba California Bank & Trust (“CB&T”), on the one

                           26       hand, and defendants Anna Doroshina and Serge Doroshin (collectively, the “Defendants”), on the

                           27       other hand, enter into this Stipulation for Dismissal of the Adversary Proceeding (the “Stipulation”)

                           28       as follows:
     B UCHALTER
                                                                                      1
A PROFES SION AL CORPORAT ION
        LOS ANG ELES                 BN 35431180v2
                       Case 6:15-ap-01165-SY                Doc 50 Filed 01/16/19 Entered 01/16/19 15:28:17               Desc
                                                             Main Document    Page 2 of 4


                                1           A.       On March 5, 2015, Anna Doroshina filed a voluntary Chapter 7 bankruptcy petition

                                2   commencing the above-captioned bankruptcy case.

                                3           B.       On June 6, 2015, CB&T timely filed its Complaint [Adv. Docket No. 1] and

                                4   thereafter its First Amended Complaint [Adv. Docket No. 4] against the Defendants alleging claims

                                5   against Anna Doroshina for non-dischargeability and denial of discharge and under 11 U.S.C.

                                6   §§ 523 and 727, respectively, and seeking to rescind certain settlement agreements executed by the

                                7   Defendants in connection with prior state court litigation, and a prior Transmutation Agreement

                                8   executed by the Defendants.

                                9           C.       Anna Doroshina filed her answer to the First Amended Complaint on July 8, 2015.

                           10       Serge Doroshin filed his answer to the First Amended Complaint on July 22, 2015.

                           11               D.       Thereafter, CB&T and the Defendants resolved their disputes as set forth in the

                           12       Settlement Agreement and Mutual Release effective as of December 5, 2016 (the “Settlement

                           13       Agreement”) and corresponding Stipulation for Entry of Judgment [Adv. Docket No. 38 as

                           14       superseded by Adv. Docket No. 41] (the “Settlement Stipulation”).

                           15               E.       The Defendants completed their obligations under the Settlement Agreement.

                           16               F.       In connection with the approval of the Settlement Stipulation, counsel for Anna

                           17       Doroshina filed her Notice of Stipulation to Dismiss Complaint Objecting to Debtor’s Discharge

                           18       and Opportunity to Intervene as Plaintiff [Adv. Docket No. 39] providing the requisite notice to all

                           19       parties in interest in accordance with Rule 7041 of the Federal Rules of Bankruptcy Procedure.

                           20               G.       No party objected to the dismissal of CB&T’s claims under 11 U.S.C. § 727. On

                           21       February 28, 2017, this Court entered its Order Approving Stipulation for Entry of Judgment [Adv.

                           22       Docket No. 43] thereby approving the Settlement Stipulation and dismissing CB&T’s claims for

                           23       relief under 11 U.S.C. § 727.

                           24               NOW, THEREFORE, CB&T, by and through its counsel of record, and the Defendants,

                           25       by and through their counsel of record, hereby stipulate and agree as follows.

                           26                                                STIPULATION

                           27               1.       Based upon the foregoing, CB&T and the Defendants hereby stipulate and agree

                           28       that all of CB&T’s remaining claims in the First Amended Complaint are hereby dismissed with
     B UCHALTER
                                                                                      2
A PROFES SION AL CORPORAT ION
        LOS ANG ELES                 BN 35431180v2

                                                         STIPULATION FOR DISMISSAL OF ADVERSARY PROCEEDING
Case 6:15-ap-01165-SY   Doc 50 Filed 01/16/19 Entered 01/16/19 15:28:17   Desc
                         Main Document    Page 3 of 4
         Case 6:15-ap-01165-SY                     Doc 50 Filed 01/16/19 Entered 01/16/19 15:28:17                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1000 Wilshire Blvd., Suite 1500, Los Angeles, CA 90017


A true and correct copy of the foregoing document entitled (specify): STIPULATION FOR DISMISSAL OF ADVERSARY
PROCEEDING will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
16, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
    •    DEFENDANT’S COUNSEL - Michael R Adele techlitcenter@yahoo.com, kadele@wgllp.com
    •    U.S. TRUSTEE - Todd A. Frealy (TR) taftrustee@lnbyb.com, tfrealy@ecf.epiqsystems.com
    •    CALIFORNIA BANK & TRUST - Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com
    •    DEFENDANT’S COUNSEL - James R Selth jim@wsrlaw.net, jselth@yahoo.com;erika@wsrlaw.net;vinnet@ecf.inforuptcy.com
    •    United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 16, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Defendant                                                                     Defendant
Serge Doroshin                                                                Anna Doroshina
420 W. Chino Dr.                                                              420 W. Chino Dr.
Palm Springs, CA 92262                                                        Palm Springs, CA 92262

Honorable Scott H. Yun                                                        Jon R Robertson
United States Bankruptcy Court                                                Robertson & Olsen LLP
Central District of California                                                2 Park Plaza
3420 Twelfth Street, Suite 345                                                Suite 730
Riverside, CA 92501-3819                                                      Irvine, CA 92614

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 16, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 01/16/2019 SANDRA I. ALARCON                                                                   /s/ SANDRA I. ALARCON
 Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
